DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to interview conducted on June 14, 2021.
Claims 1-6 and 8-20 as presented in the Listing of Claims below are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Manzo (Reg. No. 54,700) on 06/14/2021.

The following claims shall be amended:

1. (Currently Amended) A method for peer-to-peer transfer of compute function state in an edge computing ecosystem, the method comprising: 
receiving, by a mobile computing device, an availability score corresponding to the mobile computing device on a periodic basis; 
determining, by the mobile computing device, whether the availability score is less than a predefined minimum availability score threshold level; 
responsive to the mobile computing device determining that the availability score is less than the predefined minimum availability score threshold level, determining, by the mobile 
identifying, by the mobile computing device, at least one peer mobile computing device having a corresponding availability score greater than the predefined minimum availability score threshold level, a corresponding security profile that at least matches a security profile of the mobile computing device, and a corresponding compute power capability that at least matches a compute power capability of the mobile computing device, wherein the at least one peer mobile computing device is not currently a part of the edge computing ecosystem and is predicted to be available within the edge computing ecosystem at the mobile computing device departure time from the edge computing ecosystem; and 
transferring, by the mobile computing device, a compute function state of the mobile computing device to the at least one peer mobile computing device.

7. (Canceled)

11. (Currently Amended) A mobile computing device for peer-to-peer transfer of compute function state in an edge computing ecosystem, the mobile computing device comprising: 
a bus system; 
a storage device connected to the bus system, wherein the storage device stores program instructions; and 
a processor connected to the bus system, wherein the processor executes the program instructions to: 

determine whether the availability score is less than a predefined minimum availability score threshold level; 
determine departure coordinates of the mobile computing device from the edge computing ecosystem and departure time in response to determining that the availability score is less than the predefined minimum availability score threshold level; 
identify at least one peer mobile computing device having a corresponding availability score greater than the predefined minimum availability score threshold level, a corresponding security profile that at least matches a security profile of the mobile computing device, and a corresponding compute power capability that at least matches a compute power capability of the mobile computing device, wherein the at least one peer mobile computing device is not currently a part of the edge computing ecosystem and is predicted to be available within the edge computing ecosystem at the mobile computing device departure time from the edge computing ecosystem; and 
transfer a compute function state of the mobile computing device to the at least one peer mobile computing device.

16. (Currently Amended) A computer program product for peer-to-peer transfer of compute function state in an edge computing ecosystem, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a mobile computing device to cause the mobile computing device to perform a method comprising: 

determining, by the mobile computing device, whether the availability score is less than a predefined minimum availability score threshold level; 
responsive to the mobile computing device determining that the availability score is less than the predefined minimum availability score threshold level, determining, by the mobile computing device, departure coordinates of the mobile computing device from the edge computing ecosystem and departure time; 
identifying, by the mobile computing device, at least one peer mobile computing device having a corresponding availability score greater than the predefined minimum Docket No. P201903496US01Page 29 of 32availability score threshold level, a corresponding security profile that at least matches a security profile of the mobile computing device, and a corresponding compute power capability that at least matches a compute power capability of the mobile computing device, wherein the at least one peer mobile computing device is not currently a part of the edge computing ecosystem and is predicted to be available within the edge computing ecosystem at the mobile computing device departure time from the edge computing ecosystem; and 
transferring, by the mobile computing device, a compute function state of the mobile computing device to the at least one peer mobile computing device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


Addepalli et al. (US 2013/0212212 A1) teaches a module on a first device that collects context and state information from a local application executing on the first device, and provides the context and state information to a context mobility agent on the first device. The context mobility agent establishes a peer-to-peer connection with a second device, and transfers the context and state information to the second device, such that a remote application may be configured to execute according to the transferred context and state information from the first device. Addepalli teaches that said transfer of context from the first device is based on “associated resources changes (e.g., being required locally), the cloud-based application may be smoothly moved, with the current context and state to another node/device for continued execution”. Addepalli also teaches, a context mobility agent residing within a device A may continuously update the edge-router agent with states to allow for migration even when a device A dies. Addepalli considers security by authenticating transfer of context. See at least Abstract, ¶ [0030], [0046-51], [0054], and [0056].

Guim Bernat et al. (US 2019/0158606 A1)  teaches determining changes in mobility situations, determines departure time (when the failover node will be needed) and departure location (coordinates). Discusses reservation of resources, or resource pre-allocation, to be available when departing to a different coverage area. Guim Bernat teaches pre-allocating 

Andre et al. (US 2015/0347245 A1) teaches a method for determining an availability score based on available resources of different resource types in a distributed computing environment of storage servers to determine whether to perform a failure operation for one of the storage servers. A health status monitor program deployed in the storage servers performs: maintaining information indicating availability of a plurality of storage server resources for a plurality of resource types; calculating an availability score as a function of a number of available resources of the resource types. Determines if a health value is below a low threshold and if the availability score indicates a severe level, corrective action is taken such as performing a failover. See at least Abstract, ¶ [0028], [0043], and [0044].

Prakash et al. (US 2019/0138934 A1) teaches a shortlist of candidate edge compute nodes having a threshold link quality measurement could be compiled, and a set of the candidate edge compute nodes having a best computational performance among the candidates may be selected from the shortlist as the optimum offloading candidate edge compute nodes. In some embodiments, a suitable weighting algorithm may be used to emphasize some operational parameters over other operational parameters. Other weighting, ranking, prioritization, and selection mechanisms or methods may be used. See at least ¶ [0046-49].

The features “responsive to the mobile computing device determining that the availability score is less than the predefined minimum availability score threshold level, determining, by the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crawford (US 2018/0295546 A1) See at least ¶ [0041-43], [0065], and [0069].
Balasubramanian et al. (US 10,827,033 B1) Mobile edge computing device eligibility determination. Related application not applicable as prior art, see 102(b)(2)(A) and 102(b)(2)(C).
Bernat et al. (US 2019/0141120 A1) See at least ¶ [0035] and Fig. 5, Steps 504-530.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195